Per Curiam:

The petition for writs of certiorari is granted. In each case the order denying a petition for writ of prohibition is vacated and the case is remanded to the Su*814preme Court of California in order to enable it to reconsider its ruling in the light of Shelley v. Kraemer and McGhee v. Sipes, 334 U. S. 1.
A. L. Wirin and Fred Okrand for petitioners. Harold L. Kennedy, Ray C. Eberhard and Elisabeth Eberhard Zeigler for respondent. Saburo Kido filed a brief for the Japanese American Citizens League, as amicus curiae, supporting the petition.
Mr. Justice Reed, Mr. Justice Jackson, and Mr. Justice Rutledge took no part in the consideration or decision of these cases.